Title: To Thomas Jefferson from Caspar Wistar, 2 June 1808
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Lancaster June 2d. 1808—
                  
                  I am afraid that you will Consider me as having forgotten. my Engagements, & indeed you have too much reason—I hope your good nature will be exerted, & that you will extend your Patience about 25 days more—my professional duties which have been unusually imperious, & frequent indispositions, I hope will Serve as my apology—
                  I am thus far on my way to Pittsburgh; & intend to take Washington on my return, preferring the visit on my return to that on my starting, in the hope of meeting you. Mr. Michaux the Botanist who I believe is known to you is one of my Companions, & Mr. Biddle a young Gentleman of Philadelphia the other—Mr. Michaux appears to have Considerable information on the subject of our Forest Trees—
                  A Small Box of Books is to be Sent to Washington to Consult on the Subject of Comparative Anatomy, I have taken the liberty of directing to you as by that means a Safe Conveyance is insured—
                  With Sincere wishes for your health & happiness I beg leave to subscribe myself Your obliged friend
                  
                     C. Wistar Junr.
                  
               